Exhibit 10.1
FOURTH AMENDMENT TO CREDIT AGREEMENT
FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Fourth Amendment”), dated as of
April 21, 2020, among EVERI PAYMENTS INC., a Delaware corporation (the
“Borrower”), EVERI HOLDINGS INC., a Delaware corporation (the “Parent”), EVERI
GAMES HOLDING INC., EVERI GAMES INC., EVERI INTERACTIVE LLC, CENTRAL CREDIT, LLC
AND GCA MTL, LLC, as guarantors (together with the Borrower and the Parent, the
“Loan Parties”), the Lenders (as defined in the Credit Agreement referred to
below) party hereto and Jefferies Finance LLC, as administrative agent (in such
capacity, together with its successors and assigns in such capacity, the
“Administrative Agent”). All capitalized terms used herein and not otherwise
defined herein shall have the respective meanings provided such terms in the
Credit Agreement referred to below (as amended by this Fourth Amendment).
W I T N E S S E T H:
WHEREAS, the Parent, the Borrower, the Lenders, the Administrative Agent and the
Collateral Agent are parties to that certain Credit Agreement, dated as of May
9, 2017 (as amended, supplemented or otherwise modified prior to the date
hereof, the “Credit Agreement”); and
WHEREAS, the Parent, the Borrower, each of the Lenders party hereto
(collectively constituting the Required Lenders) and the Administrative Agent
desire to amend certain terms and conditions of the Credit Agreement, in each
case, as provided herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged by each party hereto, it is agreed:
I.Amendments to Credit Agreement.
A.Section 1.01 of the Credit Agreement is hereby amended by inserting in the
appropriate alphabetical order the following new definitions:
“‘Affected Financial Institution’ means (a) any EEA Financial Institution, or
(b) any UK Financial Institution.”
“‘ECF Prepayment Amount’ has the meaning set forth in Section 2.05(g).”
“‘Fourth Amendment’ means the Fourth Amendment to Credit Agreement, dated as of
April 21, 2020, by and among the Loan Parties, the Lenders party thereto and the
Administrative Agent.”
“‘Fourth Amendment Effective Date’ has the meaning specified in the Fourth
Amendment.”
“‘Other Applicable Indebtedness’ has the meaning specified in Section 2.05(g).”
“‘Resolution Authority’ means an EEA Resolution Authority or, with respect to
any UK Financial Institution, a UK Resolution Authority.
“‘UK Financial Institution’ means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.”
“‘UK Resolution Authority’ means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.”
B.The definition of “Bail-In Action” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:



--------------------------------------------------------------------------------

Exhibit 10.1
“‘Bail-In Action’ means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.”
C.The definition of “Bail-In Legislation” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
“‘Bail-In Legislation’ means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).”
D.The definition of “Consolidated Secured Leverage Ratio” set forth in Section
1.01 of the Credit Agreement is hereby amended by inserting the following new
sentence at the end thereof:
“Notwithstanding the foregoing, for the purposes of calculating the Consolidated
Secured Leverage Ratio in determining actual (as opposed to pro forma)
compliance with the Financial Covenant for the Test Periods ending March 31,
2021, June 30, 2021 and September 30, 2021: (i) Consolidated Adjusted EBITDA for
the Test Period ending March 31, 2021, shall be deemed to be an amount equal to
Consolidated Adjusted EBITDA for the fiscal quarter ending March 31, 2021,
multiplied by 4, (ii) Consolidated Adjusted EBITDA for the Test Period ending
June 30, 2021, shall be deemed to be an amount equal to Consolidated Adjusted
EBITDA for the two consecutive fiscal quarters ending June 30, 2021, multiplied
by 2, and (iii) Consolidated Adjusted EBITDA for the Test Period ending
September 30, 2021, shall be deemed to be an amount equal to Consolidated
Adjusted EBITDA for the three consecutive fiscal quarters ending September 30,
2021, multiplied by 4/3.”
E.Clause (B) of the definition of “Cumulative Retained Excess Cash Flow Amount”
set forth in Section 1.01 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
“(B) the aggregate principal amount of prepayments or purchases of Loans and
Other Applicable Indebtedness for which a dollar-for-dollar credit is applied
against any annual Excess Cash Flow payment pursuant to Section 2.05(f)(B).”
F.Clause (b)(v)(1) of the definition of “Excess Cash Flow” set forth in Section
1.01 of the Credit Agreement is hereby amended and restated in its entirety as
follows:
“(1) (x) all other repayments or prepayments of Loans and (y) all non-scheduled
repayments or prepayments of Other Applicable Indebtedness,”
G.The definition of “Incremental Equivalent Debt” set forth in Section 1.01 of
the Credit Agreement is hereby amended by deleting the word “and” at the end of
clause (f) thereof, inserting the word “and” at the end of clause (g) thereof
and inserting therein a new clause (h) to read as follows:
“(h) solely in the case of any such Incremental Equivalent Debt that is incurred
within 60 days after the Fourth Amendment Effective Date, (i) the Borrower shall
only be permitted to use the proceeds of such Incremental Equivalent Debt for
working capital and/or other general corporate purposes not in contravention of
any Law or any Loan Document (including, without limitation, payments in respect
of litigation settlements and deferred purchase price payments in respect of
consummated Investments), in each case, other than to make Restricted Payments,
unless in the case of any Restricted Payment (A) (x) if the most recently ended
Calculation Period is prior to December 31, 2021, the Consolidated Secured
Leverage Ratio, calculated on a Pro Forma Basis, as of the last day of such most
recently ended Calculation Period would not exceed 4.50:1.00 or (y) if the most
recently ended Calculation Period is on or after December 31, 2021, the Parent
would be in compliance with the Financial Covenant, calculated on a Pro Forma
Basis, as of the last day of such most recently ended Calculation Period and (B)
such Restricted Payment is otherwise permitted hereunder and (ii)
notwithstanding anything to the contrary in



--------------------------------------------------------------------------------

Exhibit 10.1
this Agreement (including the definition of Maximum Incremental Facilities
Amount), such Incremental Equivalent Debt shall first be deemed to be incurred
under the Fixed Incremental Amount.”
H.The definition of “Restricted” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
‘“Restricted” means, when referring to cash or Cash Equivalents of the Parent or
any of its Restricted Subsidiaries, that such cash or Cash Equivalents (a)
appear (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Parent or such Restricted Subsidiary (unless such
appearance is related to the Loan Documents or, to the extent subject to an
Intercreditor Agreement, other Indebtedness permitted hereunder to be secured by
a Lien on the Collateral on a pari passu or junior lien basis (or, in either
case, the Liens created thereunder), (b) are subject to any Lien in favor of any
Person other than the Collateral Agent for the benefit of the Secured Parties
or, to the extent subject to an Intercreditor Agreement, the agent, trustee or
other representative of the holders of other Indebtedness permitted hereunder to
be secured by a Lien on the Collateral on a pari passu or junior lien basis, (c)
is vault cash supplied pursuant to the Vault Cash Agreement or is cash that is
to be used to settle a settlement liability under the Vault Cash Agreement or
(d) are set aside, held in trust, or held by a third-party representative or
escrow agent, in each case, as described in clause (b) or (c) of the definition
of Defeased Indebtedness.”
I.The definition of “Write-Down and Conversion Powers” set forth in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety as
follows:
“‘Write-Down and Conversion Powers’ means, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.”
J.The text “(such declined amounts, the “Declined Proceeds”)” appearing in
Section 2.05(j) of the Credit Agreement is hereby amended and restated in its
entirety as follows: “(such declined amounts (other than to the extent such
declined amounts are otherwise required to repay Other Applicable Indebtedness),
the “Declined Proceeds”)”.
K.Section 2.05(f)(B) of the Credit Agreement is hereby amended by deleting the
word “and” at the end of clause (ii) thereof, inserting the word “and” at the
end of clause (iii) thereof and inserting therein a new clause (iv) to read as
follows:
“(iv) the aggregate amount of voluntary prepayments of Other Applicable
Indebtedness made during such fiscal year (but, in the case of this clause (iv),
limited to the amount of cash actually used to purchase principal of such Other
Applicable Indebtedness if purchased at a discount);”
L.Section 2.05(g) of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“(g) Notwithstanding anything to the contrary in Section 2.05(d), Section
2.05(e) and/or Section 2.05(f) above, as applicable, (i) if at the time that any
prepayment pursuant to Section 2.05(d) would be required, the Borrower is
required to prepay or offer to prepay or repurchase any Incremental Equivalent
Debt and/or any Refinancing Equivalent Debt that is secured by the Collateral on
a pari passu basis and is pari passu in right of payment, in each case, with the
Term B Loans and any Incremental Term Loans pursuant to the terms of the
documentation governing such Indebtedness (such Incremental Equivalent Debt or
Refinancing Equivalent Debt required to be so prepaid or offered to be so
prepaid or repurchased, “Other Applicable Indebtedness”) with a portion of such
prepayment, then the Borrower may apply such portion of such Net Cash Proceeds
on a pro rata basis (determined on the basis of the aggregate outstanding
principal amount of the Term B Loans, such Incremental



--------------------------------------------------------------------------------

Exhibit 10.1
Term Loans and Other Applicable Indebtedness at such time; provided that the
portion of such Net Cash Proceeds allocated to the Other Applicable Indebtedness
shall not exceed the amount of such Net Cash Proceeds required to be allocated
to the Other Applicable Indebtedness pursuant to the terms thereof, and the
remaining amount, if any, of such Net Cash Proceeds shall be allocated to the
Term B Loans and the Incremental Term Loans in accordance with Section 2.05(h)
below) to the prepayment of the Term B Loans and such Incremental Term Loans and
to the repurchase or prepayment of Other Applicable Indebtedness, and the amount
of prepayment of the Term B Loans and such Incremental Term Loans that would
have otherwise been required pursuant to Section 2.05(d) shall be reduced
accordingly, (ii) if at the time that any prepayment pursuant to Section 2.05(e)
would be required (other than as a result of the issuance of any Refinancing
Facilities and/or Refinancing Equivalent Debt), the Borrower is required to
prepay or offer to prepay or repurchase any Other Applicable Indebtedness with a
portion of such prepayment, then the Borrower may apply such portion of such Net
Cash Proceeds on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Term B Loans, such Incremental Term Loans
and Other Applicable Indebtedness at such time; provided that the portion of
such Net Cash Proceeds allocated to the Other Applicable Indebtedness shall not
exceed the amount of such Net Cash Proceeds required to be allocated to the
Other Applicable Indebtedness pursuant to the terms thereof, and the remaining
amount, if any, of such Net Cash Proceeds shall be allocated to the Term B Loans
and the Incremental Term Loans in accordance with Section 2.05(h) below) to the
prepayment of the Term B Loans and such Incremental Term Loans and to the
repurchase or prepayment of Other Applicable Indebtedness, and the amount of
prepayment of the Term B Loans and such Incremental Term Loans that would have
otherwise been required pursuant to Section 2.05(e) shall be reduced
accordingly, (iii) if at the time that any prepayment pursuant to Section
2.05(f) would be required (the amount of any such prepayment, the “ECF
Prepayment Amount”), the Borrower is required to prepay or offer to prepay or
repurchase any Other Applicable Indebtedness with a portion of such ECF
Prepayment Amount, then the Borrower may apply such portion of such ECF
Prepayment Amount on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Term B Loans and the Incremental Term Loans
and Other Applicable Indebtedness at such time; provided that the portion of
such ECF Prepayment Amount allocated to the Other Applicable Indebtedness shall
not exceed the amount of such ECF Prepayment Amount required to be allocated to
the Other Applicable Indebtedness pursuant to the terms thereof, and the
remaining amount, if any, of such ECF Prepayment Amount shall be allocated to
the Term B Loans and such Incremental Term Loans in accordance with Section
2.05(h) below) to the prepayment of the Term B Loans and such Incremental Term
Loans and to the repurchase or prepayment of Other Applicable Indebtedness, and
the amount of prepayment of the Term B Loans and such Incremental Term Loans
that would have otherwise been required pursuant to Section 2.05(f) shall be
reduced accordingly and (iv) to the extent the holders of Other Applicable
Indebtedness decline to have such indebtedness repurchased or prepaid as
described in preceding clauses (i), (ii) and/or (iii), the declined amount
(other than any such amount declined by the Lenders pursuant to Section 2.05(j)
below) shall promptly (and in any event within one Business Day after the date
of such rejection) be applied to prepay the Term B Loans and the Incremental
Term Loans in accordance with Section 2.05(h) below.”
M.Section 2.14(d)(iii)(F) of the Credit Agreement is hereby amended and restated
in its entirety as follows: “(F) (x) if the most recently ended Calculation
Period is prior to December 31, 2021, the Consolidated Secured Leverage Ratio,
calculated on a Pro Forma Basis as of the last day of such most recently ended
Calculation Period, shall not exceed 4.50:1.00 or (y) if the most recently ended
Calculation Period is on or after December 31, 2021, the Parent shall be in
compliance with the Financial Covenant, calculated on a Pro Forma Basis, as of
the last day of such most recently ended Calculation Period (but otherwise
subject to Section 1.07 in the case of Incremental Term Loans incurred to
finance a Limited Condition Transaction);”
N.Section 6.05(d) of the Credit Agreement is hereby amended and restated in its
entirety as follows: “(d) Since December 31, 2016, except as disclosed in the
Parent’s Annual Report on Form 10-K for the fiscal year ended December 31, 2019
and any other report filed after December 31, 2019 and prior to the Fourth
Amendment Effective Date by the Parent on Form 8-K with the SEC, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.”.
O.The lead in to Section 7.01(b) of the Credit Agreement is hereby amended and
restated in its entirety as follows: “(b) as soon as available, but in any event
within 45 days (or such later date on which the Parent is



--------------------------------------------------------------------------------

Exhibit 10.1
permitted under applicable SEC rules and regulations (after giving effect to all
regulatory relief which the Parent is then entitled to avail itself of) to file
its quarterly report on Form 10-Q) after the end of each of the first three
fiscal quarters of each fiscal year of the Parent,”.
P.The first sentence of Section 7.21 of the Credit Agreement is hereby amended
and restated in its entirety as follows: “Within 45 days (or such later date on
which the Parent is permitted to deliver its quarterly financial statements
pursuant to Section 7.01(b) for the applicable fiscal quarter) after the end of
each of the first three fiscal quarters of each fiscal year of the Parent or 90
days after the end of the fiscal year of the Parent, the Parent shall, at the
request of the Administrative Agent or the Required Lenders and upon reasonable
prior notice, hold a conference call (at a location and time selected by the
Administrative Agent and the Parent) with all Lenders who choose to attend such
conference call, at which conference call shall be reviewed the financial
results of the previous fiscal quarter or fiscal year, as applicable, and the
financial condition of the Parent and its Subsidiaries.”.
Q.Section 7.22(d) of the Credit Agreement is hereby amended and restated in its
entirety as follows: “(d) (x) if the most recently ended Calculation Period is
prior to December 31, 2021, the Consolidated Secured Leverage Ratio, calculated
on a Pro Forma Basis as of the last day of such most recently ended Calculation
Period, shall not exceed 4.50:1.00 or (y) if the most recently ended Calculation
Period is on or after December 31, 2021, the Parent shall be in compliance with
the Financial Covenant, calculated on a Pro Forma Basis, as of the last day of
such most recently ended Calculation Period,”.
R.Section 8.04(e)(B) of the Credit Agreement is hereby amended and restated in
its entirety as follows: “(B) (x) if the most recently ended Calculation Period
is prior to December 31, 2021, the Consolidated Secured Leverage Ratio,
calculated on a Pro Forma Basis as of the last day of such most recently ended
Calculation Period, does not exceed 4.50:1.00 or (y) if the most recently ended
Calculation Period is on or after December 31, 2021, the Parent is in compliance
with the Financial Covenant, calculated on a Pro Forma Basis, as of the last day
of such most recently ended Calculation Period,”.
S.Section 8.06(e)(iii) of the Credit Agreement is hereby amended and restated in
its entirety as follows: “(iii) after giving pro forma effect thereto, (x) if
the most recently ended Calculation Period is prior to December 31, 2021, the
Consolidated Secured Leverage Ratio, calculated on a Pro Forma Basis, as of the
last day of such most recently ended Calculation Period would not exceed
4.50:1.00 or (y) if the most recently ended Calculation Period is on or after
December 31, 2021, the Parent would be in compliance with the Financial
Covenant, calculated on a Pro Forma Basis, as of the last day of such most
recently ended Calculation Period, and”
T.Section 8.11 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“8.11 Financial Covenant. The Parent shall not permit the Consolidated Secured
Leverage Ratio as of the last day of any Test Period set forth below to be
greater than the ratio set forth below opposite such period:



--------------------------------------------------------------------------------

Exhibit 10.1

Test Period EndingMaximum Consolidated Secured Leverage RatioMarch 31, 20204.50
to 1.00June 30, 2020N/ASeptember 30, 2020N/ADecember 31, 2020N/AMarch 31,
20215.50 to 1.00June 30, 20215.00 to 1.00September 30, 20214.75 to 1.00December
31, 20214.50 to 1.00March 31, 20224.50 to 1.00June 30, 20224.50 to 1.00September
30, 2022 and each Test Period thereafter4.25 to 1.00



”
U.Section 11.23 of the Credit Agreement is hereby amended by deleting each
reference to “EEA Financial Institution” appearing therein and inserting
“Affected Financial Institution” in lieu thereof.
II.Miscellaneous Provisions.
A.In order to induce the Administrative Agent and the undersigned Lenders to
enter into this Fourth Amendment, each of the Parent and the Borrower hereby
represents and warrants that:
1.no Default or Event of Default exists on the Fourth Amendment Effective Date
(as defined below) or would result from this Fourth Amendment becoming effective
in accordance with its terms; and
2.all of the representations and warranties of each Loan Party contained in
Article VI of the Credit Agreement and in each other Loan Document (as amended
by this Fourth Amendment) are true and correct in all material respects on and
as of the Fourth Amendment Effective Date (except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date); provided that, to the extent that such representations and warranties are
qualified by materiality, material adverse effect or similar language, they
shall be true and correct in all respects on and as of the Fourth Amendment
Effective Date (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all respects as of such earlier date).
B.This Fourth Amendment is limited to the matters specified herein and shall not
constitute a modification, acceptance or waiver of any other provision of the
Credit Agreement or any other Loan Document.
C.This Fourth Amendment may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same agreement. Delivery of an
executed counterpart of this Fourth Amendment by e-mail transmission shall be
equally as effective as delivery of an original executed counterpart of this
Fourth Amendment. A complete set of counterparts of this Fourth Amendment shall
be lodged with Borrower and the Administrative Agent.



--------------------------------------------------------------------------------

Exhibit 10.1
D.The terms of Sections 11.14 and 11.15 of the Credit Agreement are incorporated
herein by reference, mutatis mutandis, and the parties hereto agree to such
terms.
E.This Fourth Amendment shall become effective on the date (the “Fourth
Amendment Effective Date”) when:
1.the Administrative Agent shall have received duly executed and delivered
counterparts hereof from each Loan Party, the Administrative Agent and the
Required Lenders (determined immediately prior to giving effect to this Fourth
Amendment) shall have submitted an executed signature page to
Everiapril20@Lendamend.com;
2.the Borrower shall have paid (i) to each Term B Lender that executes and
delivers a counterpart of this Fourth Amendment as provided in paragraph 1 of
this Section II.E. by 11:00 a.m. (New York time) on April 14, 2020, as fee
compensation for consent to this Fourth Amendment, a consent fee in an amount
equal to 0.25% of such Term B Lender’s funded Term B Loans outstanding on the
Fourth Amendment Effective Date (immediately prior to the occurrence thereof)
and (ii) to each Revolving Credit Lender that executes and delivers a
counterpart of this Fourth Amendment as provided in paragraph 1 of this Section
II.E. by 11:00 a.m. (New York time) on April 14, 2020, as fee compensation for
consent to this Fourth Amendment, a consent fee in an amount equal to 0.25% of
the stated principal amount of such Revolving Credit Lender’s Revolving Credit
Commitment outstanding on the Fourth Amendment Effective Date (immediately prior
to the occurrence thereof);
3.the Borrower shall have paid all fees and expenses required to be paid to the
Administrative Agent, the Lead Arranger and the Lenders on or before the Fourth
Amendment Effective Date (including, without limitation, reasonable and
documented fees and expenses of one outside counsel); and
4.the Administrative Agent shall have received a certificate, dated the Fourth
Amendment Effective Date and signed by a Responsible Officer of the Borrower,
certifying on behalf of the Parent and the Borrower that (a) the representations
and warranties made by the Parent and the Borrower in Section II. A. above are
true and correct on and as of the Fourth Amendment Effective Date and (b) the
conditions precedent in this Section II. E. have been satisfied.
F.Each Loan Party has read this Fourth Amendment and consents to the terms
hereof and hereby acknowledges and agrees that any Loan Document to which it is
a party or otherwise bound shall continue in full force and effect and that all
of its obligations thereunder shall be valid, binding, and enforceable in
accordance with its terms, and shall not be impaired or limited by the execution
or effectiveness of this Fourth Amendment.
G.From and after the Fourth Amendment Effective Date, all references in the
Credit Agreement and each of the other Loan Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement as modified hereby on
the Fourth Amendment Effective Date.
[The remainder of this page is intentionally left blank.]









--------------------------------------------------------------------------------

Exhibit 10.1
IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Fourth Amendment as of the date first above
written.




EVERI PAYMENTS INC.
EVERI HOLDINGS INC.
EVERI GAMES HOLDING INC.
EVERI GAMES INC.
EVERI INTERACTIVE LLC


By: /s/ Mark F. Labay
Name: Mark F. Labay
Title: Chief Financial Officer






GCA MTL, LLC


By: /s/ Michael D. Rumbolz
Name: Michael D. Rumbolz
Title: Chief Executive Officer






CENTRAL CREDIT, LLC


By: Everi Payments Inc., its sole member


By: /s/ Mark F. Labay
Name: Mark F. Labay
Title: Chief Financial Officer









--------------------------------------------------------------------------------

Exhibit 10.1
JEFFERIES FINANCE LLC, as
Administrative Agent and a Lender
By: /s/ Paul Chisholm
Name: Paul Chisholm
Title: Managing Director









--------------------------------------------------------------------------------

Exhibit 10.1
SIGNATURE PAGE TO FOURTH AMENDMENT to Credit Agreement, DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG EVERI PAYMENTS Inc., EVERI HOLDINGS INC., EVERI GAMES
HOLDING INC., EVERI GAMES INC., EVERI INTERACTIVE LLC, CENTRAL CREDIT, LLC, GCA
MTL, LLC, the Lenders party THERETO AND JEFFERIES FINANCE LLC, as ADMINISTRATIVE
Agent


NAME OF INSTITUTION:


_________________________________




By: _________________________________
Name:
Title:


[For Lenders needing a second signature block:








By: _________________________________
Name:
Title:]







